DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1-2, 4-5, 7, 9-13 have been amended; support for claim 1 is found in Figure 8, [0026-0027], [0073-0075], [0092], and [0100], the amendment to claims 2, 4, 7, 9-13 were minor editorial changes, the amendment to claim 5 is found in Figure 1.
Claims 1-13 are currently pending and have been examined on the merits in this office action.

Drawings
The drawing objection is withdrawn in view of the amendments to the specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101783703 B1- as cited in the IDS and US Equivalence US 2020/0014016 A1 used for citations purposes- hereinafter Kim) in view of Kang (KR 2016/0050960 A-as cited in the IDS).

Regarding claim 1, Kim teaches a secondary battery, comprising:
an electrode assembly (Kim Figure 1; electrode assembly 100); and
a case covering the outside of the electrode assembly (Kim Figure 10 case 200),
wherein the electrode assembly includes one or more unit cells each equipped with a pair of electrodes having different polarities with a separator interposed therebetween (Kim Figure 2, negative electrode plates 10, positive electrode plates 20 and separators 30); an electrode mixture coated on one or both surfaces of the pair of electrodes (Kim [0038]); and
electrode tabs protruding from the respective electrodes, wherein the electrode tabs include an electrode parallel connection tab and an electrode lead connection tab (Kim lead connection tabs 14,24; parallel connection tabs 12,22), 
the electrode lead connection tab is formed on an outermost electrode among the electrodes in the electrode assembly (Kim Figure 2, tabs 24 and 14 are the outermost electrodes having the connection tabs).
Kim fails to teach wherein an elastic polymer film is joined on a local portion having a pattern that includes at least one of upper stamped portions and lower stamped portions inside the case facing the outermost electrode included in the electrode assembly.

Kang discloses a battery cell having an anti-wrinkle member to effectively prevent the wrinkle of a cell case and wherein the battery cell is flexible. Kang is analogous to Kim as both are related to flexible batteries. Kang teaches wherein an anti-wrinkle member is applied between the casing and the electrode assembly to prevent wrinkles from being formed when the shape of the electrode assembly expands/ deforms due to heating (Kang Figures 3 and 9 antiwrinkle members 150/151 or 250/251; [0025]). The anti-wrinkle members can be made of a variety of materials such as polyethylene, polypropylene, polystyrene, PET, PMMA, PAN, silicon resin and natural or synthetic rubber (Kang [0039]) and is shown to have a wavy structure related to the upper and lower stamped portions (Kang Figure 4A and Figure 7).  Kang further teaches wherein the anti-wrinkle member 150 is provided on surfaces of the pouch case 120 facing the upper surface and lower surface of the electrode assembly (Kang [0061]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the anti-wrinkle member of Kang into Kim’s battery between the casing and the electrode assembly as taught by Kang such that wrinkles and breakage of the electrode assembly can be prevented when bending or deformation of the electrode assembly occurs.
 Kang fails to teach wherein the pattern of the elastic polymer film is facing the outermost electrode in the electrode assembly, however, Kang also discloses wherein various modifications, additions, substitutions are possible without departing from the scope of the invention (Kang [0073]). Therefore, a simple modification of the anti-wrinkle member such that the embossing portion is portion is provided on both sides of the pouch and electrode assembly or alternatively wherein the anti-wrinkle member is rearranged to face the electrode assembly rather than the pouch casing is within the disclosure of Kang and can be altered by a skilled artisan. See MPEP 2144.

Regarding claim 2, modified Kim discloses all the claim limitations of claim 1. Kang further teaches wherein the local portion on which the elastic polymer film is overlapped is X which is equal to 1/15 to 1/3 of an entire length L of the case (Kang Figure 3 and 9; anti-wrinkle members 150/151 or 250/251 cover different lengths with Figure 9 showing the antiwrinkle member being about 1/3 or less; [0030] anti-wrinkle member covers 30%-100% the area of the electrode assembly, therefore, the antiwrinkle member would cover even less than 30% of the casing as a whole). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, modified Kim discloses all the claim limitations of claim 1. Modified Kim fails to teach wherein a Shore hardness of the elastic polymer film is from 30 to 80.  
While the prior art does not explicitly teach the Shore hardness, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the anti-wrinkle member made of an elastic material disclosed in the prior art and the applicant. As the anti-wrinkle members taught by the prior art and the applicant are identical within the scope of claims 1 and 3, Kang’s anti-wrinkle member inherently teaches the Shore hardness . Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Regarding claim 4, modified Kim discloses all the claim limitations of claim 1. Kang further teaches wherein the elastic polymer film contains any one or more polymers selected from the group consisting of unsaturated rubbers that can be cured by sulfur vulcanization, saturated rubbers that cannot be cured by sulfur vulcanization and thermoplastic elastomers (Kang [0039] unsaturated rubbers such as natural rubbers, thermoplastic elastomers such as PS, PP, PE, etc.).

Regarding claim 5, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein the outermost electrode includes an outermost negative electrode placed on an outermost region and an outermost positive electrode placed adjacent to and facing the outermost negative electrode with a separator interposed therebetween (Kim Figure 2, negative electrode lead 14 and negative electrode 10; positive electrode lead 24 and positive electrode 20, and separator 30), and
each of the outermost negative electrode and the outermost positive electrode is equipped with the electrode parallel connection tab and the electrode lead connection tab (Kim Figure 2; outermost electrodes seen at the bottom have both the lead connection tabs 14/24 and parallel connection tabs 12/22).

Regarding claim 6, modified Kim discloses all the claim limitations of claim 1. Kim further teaches	 wherein the electrode assembly further includes a reinforcing tab joined to the electrode lead connection tab (Kim Figures 3A-3C and Figure 10; strengthening tab 50 is added to the lead connection tab).

Regarding claim 7, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein the secondary battery comprises an electrode lead that includes a bending structure that is joined on the electrode lead connection tab to be bent from the electrode assembly toward the outside of the electrode assembly (Kim Figures 7A-7C; electrode lead 60).

Regarding claim 8, modified Kim discloses all the claim limitations of claim 6. Kim further teaches wherein a tab-lead joint portion is located using the reinforcing tab is inserted in the separator (Kim Figures 9-10; [0021, 0027, 0029] tab lead joint potion with the strengthening tab is inserted into an electrode assembly and can be located on the separator).

Regarding claim 9, modified Kim discloses all the claim limitations of claim 7. Kim further teaches wherein the tab-lead joint portion in which the electrode lead connection tab and the electrode lead having the bending structure are joined to each other is inserted in the separator (Kim Figures 9-10; [0021, 0027, 0029] tab lead joint potion with the strengthening tab is inserted into an electrode assembly and can be located on the separator).

Regarding claim 10, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein one surface of the outermost electrode placed on each of an uppermost stage and a lowermost stage of the electrode assembly is coated with the electrode mixture (Kim [0040] uppermost and lowermost end of the negative plates for the electrode assembly has only one surface of each negative electrode plates being coated with a negative electrode mixture).

Regarding claim 11, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein the case has upper stamped portions and lower stamped portions that are repeatedly formed (Kim Figure 11 upper stamping sections 212/222 and lower stamping sections 214/224). 
Kang further teaches wherein a width Y of the elastic polymer film in an extension direction of the upper stamped portions and lower stamped portions is smaller than the width of a sealing portion formed on both ends of the case (Kang Figures 1, 3, 8; the anti-wrinkle member covers the electrode assembly but not the sealing portions 44, 45, 46, 47). Therefore, all the claim limitation of claim 11 is rendered obvious in view of Kim and Kang.

Regarding claim 12, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein the case has upper stamped portions and lower stamped portions that are repeatedly formed (Kim Figure 11 upper stamping sections 212/222 and lower stamping sections 214/224). 
Kang further teaches wherein a width Y of the elastic polymer film in an extension direction of the upper stamped portions and lower stamped portions is equal to the width of the electrode (Kang Figures 1, 3, 8; the anti-wrinkle member covers the electrode assembly but not all parts of the casing). Therefore, all the claim limitation of claim 12 is rendered obvious in view of Kim and Kang.

Regarding claim 13, modified Kim discloses all the claim limitations of claim 1. Kim further teaches wherein the case has upper stamped portions and lower stamped portions that are repeatedly formed (Kim Figure 11, upper stamping sections 212/222 and lower stamping sections 214/224). 
Kang further teaches wherein the elastic polymer film is thermally compressed on valleys formed by the upper stamped portions and the lower stamped portions (Kang [0018, 0032-0033] the antiwrinkle member has a surface curvature 153 which corresponds to the pouch shape case 120; furthermore the thermoplastic elastic polymer would be known to conform to the shape of the under and lower portions of the case and would cause the elastic polymer to become thermally compressed when the electrode assembly becomes deformed).



Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the rejection of record because (a) Kim nor Kang individually or in combination teach lead connection tabs are formed on the outermost electrode among the electrodes in the electrode assembly, and an elastic polymer film being joined on a local portion having a pattern that includes the upper stamped portion as a lower stamped portion inside the case facing the outermost electrodes. This is not persuasive as Kim Figure 1 and Kim Figure 2 shows the electrode tabs 14 and 24 being on the outermost negative and positive electrode and is consistent with applicant’s figure 5. Additionally, Kang’s anti-wrinkle members are made of a polymer material having elastic properties having  wavy surface bending portions 153 correlating to the  upper/lower stamped portions as claimed and through the modification would render obvious all the claim limitations of the amended claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728